Case 13-47070        Doc 40     Filed 04/04/19     Entered 04/04/19 15:14:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-47070
         Jose A Ruiz
         Rosa M Ruiz
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/09/2013.

         2) The plan was confirmed on 01/31/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/27/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $39,949.00.

         10) Amount of unsecured claims discharged without payment: $36,809.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-47070       Doc 40        Filed 04/04/19    Entered 04/04/19 15:14:22                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $17,232.20
        Less amount refunded to debtor                            $132.20

 NET RECEIPTS:                                                                                    $17,100.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $804.24
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,804.24

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA             Unsecured      1,088.00       1,231.66         1,231.66        386.53        0.00
 COMENITY BANK                    Unsecured      3,572.00       3,602.13         3,602.13      1,130.46        0.00
 DIRECTV                          Unsecured         204.00        204.43           204.43          64.16       0.00
 FORD MOTOR CREDIT CO             Secured             0.00          0.00             0.00           0.00       0.00
 LOURDES MUNOZ                    Priority            0.00           NA               NA            0.00       0.00
 LVNV FUNDING                     Unsecured      7,313.00     11,385.46        11,385.46       3,573.10        0.00
 LVNV FUNDING                     Unsecured      1,282.00         378.10           378.10        118.66        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,194.00       1,151.92         1,151.92        361.51        0.00
 QUANTUM3 GROUP                   Unsecured            NA          75.00            75.00          23.54       0.00
 QUANTUM3 GROUP                   Unsecured            NA          75.00            75.00          23.54       0.00
 QUANTUM3 GROUP                   Unsecured            NA          75.00            75.00          23.54       0.00
 VILLAGE OF FOREST PARK           Unsecured         500.00           NA               NA            0.00       0.00
 RASMUSSEN COLLEGE                Unsecured         900.00           NA               NA            0.00       0.00
 REPRODUCTIVE GENETICS INSTITUT   Unsecured         800.00           NA               NA            0.00       0.00
 SPRINGLEAF FINANCIAL             Unsecured     11,629.00            NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP            Unsecured      5,000.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE           Unsecured         613.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE           Unsecured         537.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE           Unsecured      1,663.00            NA               NA            0.00       0.00
 EDWARD HOSPITAL                  Unsecured         150.00           NA               NA            0.00       0.00
 FRANKLIN COLLECTION SERVICE      Unsecured         227.00           NA               NA            0.00       0.00
 HARRIS & HARRIS                  Unsecured         250.00           NA               NA            0.00       0.00
 AT&T                             Unsecured         227.00           NA               NA            0.00       0.00
 AT&T                             Unsecured          61.00           NA               NA            0.00       0.00
 ASPIRE                           Unsecured         965.00           NA               NA            0.00       0.00
 ATG CREDIT                       Unsecured         218.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-47070     Doc 40     Filed 04/04/19    Entered 04/04/19 15:14:22                  Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim         Claim        Principal       Int.
 Name                            Class   Scheduled        Asserted      Allowed         Paid          Paid
 CHOICE RECOVERY             Unsecured         174.00             NA           NA             0.00        0.00
 COMCAST CREDIT MGMT         Unsecured         215.00             NA           NA             0.00        0.00
 SPRINT CORP                 Unsecured         209.00          301.39       301.39           94.59        0.00
 WELLS FARGO HOME MORTGAGE   Secured        8,460.00         6,496.13     6,496.13       6,496.13         0.00
 WELLS FARGO HOME MORTGAGE   Secured             0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                               $6,496.13          $6,496.13                  $0.00
       Debt Secured by Vehicle                              $0.00              $0.00                  $0.00
       All Other Secured                                    $0.00              $0.00                  $0.00
 TOTAL SECURED:                                         $6,496.13          $6,496.13                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $18,480.09             $5,799.63                  $0.00


 Disbursements:

       Expenses of Administration                           $4,804.24
       Disbursements to Creditors                          $12,295.76

 TOTAL DISBURSEMENTS :                                                                      $17,100.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-47070        Doc 40      Filed 04/04/19     Entered 04/04/19 15:14:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
